UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

APR - 2 2002

G. Emerson Dickman, Esquire
25 East Spring Valley Avenue
Maywood, New Jersey 07607
Dear Mr. Dickman:
Thank you for your letter of November 16, 2001 written on behalf of your clients in
which you ask the following question under Part B of the Individuals with Disabilities
Education Act (IDEA):

Do parents participating in an [Individualized Education Program] IEP
meeting have the right to be informed as to the qualifications o f the
instructor designated to deliver the particular methodology or
specifically designed instruction identified in the IEP?
Your letter stated that many teachers have not received adequate preparation to teach, for
example, reading effectively, and that lack of adequate teacher preparation detrimentally
affects many children with disabilities. This, in part, was the basis for your contention
that it is critical that parents be informed of the qualifications of individuals providing
specially designed instruction to their children under Part B. We address these two
concerns, qualification of personnel and a parent's right to know the qualifications,
separately below.
Regarding personnel qualification, under Part B of the Individuals with Disabilities
Education Act (Part B), each State and its public agencies must ensure that a free
appropriate public education (FAPE) is made available to all children with disabilities in
mandatory age ranges. FAPE includes, among other matters, the provision of special
education and related services that meet State education standards and Part B
requirements. The IDEA requires states to have a comprehensive system of personnel
development (CSPD) to "ensure that all personnel who work with children with
disabilities.., have the skills and knowledge necessary to meet the needs of children
with disabilities..." 20 U.S.C. §§1412(a)(14) and 1453(c)(3)(D). Under the Part B
regulations, "qualified personnel" are defined as those who meet SEA-approved or SEArecognized certification, licensing, registration, or other comparable requirements that
apply to the area in which the individuals are providing special education or related
services. 34 CFR §300.23. Part B regulations require that personnel providing special
education and related services must meet appropriate State qualification standards, and
allow States the discretion, under certain circumstances, to use personnel who do not
meet the highest entry-level academic degree requirements applicable to their profession
or discipline. 34 CFR §300.136.

400 MARYLANDAVE., S.W., WASHINGTON, D.C. 20202
www.ed.gov
Our mission is to e n s u r e equal a c c e s s to education a n d to p r o m o t e educational excellence throughout the Nation.

Page 2 - G. Emerson Dickman, Esquire

We now address your inquiry regarding a parent's right to be informed at the IEP team
meeting about the qualifications of individuals providing services to a child under Part B.
At the IEP meeting, the IEP team determines the special education and related services
the child needs and develops the child's IEP. IDEA does not provide parents a specific
right to be informed of the qualifications of individuals providing services to their
children. If, however, an IEP team determines that it is necessary for the individual
providing special education or related services to a child with a disability to have specific
training, experience and/or knowledge in order for the child to receive FAPE, then it
would be appropriate for the team to include those specifications in the child's IEP. The
public agency is responsible for ensuring that the child's IEP is implemented.
!

,

You may also be interested in knowing that there are teacher qualification and parent
notice provisions in the No Child Left Behind Act, (NCLB) signed into law by President
Bush on January 8, 2002. NCLB § 1119(a)(2) sets a goal under Title I of the Elementary
and Secondary Education Act to have States ensure that all teachers teaching in core
academic subjects are "highly qualified" (as defined in §9101 (23)) by not later than the
2005-2006 school year. NCLB § 1111 (h)(6)(A) contains the following parent right to
information about classroom teacher qualification:
PARENTS RIGHT-TO-KNOW.
"(A) QUALIFICATIONS.-At the beginning of each school year, a local
educational agency that receives funds under this part shall notify the
parents of each student attending any school receiving funds under this
part that the parents may request, and the agency will provide the parents
on request (and in a timely manner), information regarding the
professional qualifications of the student's classroom teachers, including,
at a minimum, the following:
"(i) Whether the teacher has met State qualification and licensing criteria
for the grade levels and subject areas in which the teacher provides
instruction.
"(ii) Whether the teacher is teaching under emergency or other provisional
status through which State qualification or licensing criteria have been
waived.
"(iii) The baccalaureate degree major of the teacher and any other
graduate certification or degree held by the teacher, and the field of
discipline of the certification or degree.
"(iv) Whether the child is provided services by paraprofessionals and, if
so, their qualifications.
NCLB
§1111(h)(6)(A);see also, NCLB
§1111(h)(6)(B)(ii).
NCLB
§1111(h)(6)(A)applies only to schools that receive funds under Title I of the
ESEA after July 1, 2002. Many of these schools may also serve children with disabilities
under Part B of the IDEA.

Page 3 - G. Emerson Dickman, Esquire

I hope this information is helpful to you. If you have any questions, please do not
hesitateto contact Dr. JoLeta Reynolds at (202) 205-5507.
Sincerely,

Stephanie S. Lee
Director
Office of Special Education Programs
cc:

Barbara Gantwerk
Director, Office of Special Education Programs
New Jersey Department of Education

